PER CURIAM.
The judgment is affirmed substantially for the reasons expressed by the Appellate Division in the opinion of Judge Kestin reported at 377 N.J.Super. 339, 872 A.2d 1092 (2005).
We add only the following.
The Appellate Division suggested several possibilities to achieve the results it ordered, including altered type face and ballot reorganization. We note that N.J.S.A. 19:23-26.1 specifically contemplates such a flexible approach insofar as it provides that “in the case of a primary election for the nomination of a candidate for the office of Governor, the names of all candidates for the office of ... Governor shall be printed on the official primary ballot in the first column or horizontal row designated for the party of those candidates.” (emphasis added). Accord N.J.S.A. 19:49-2.
The question has been raised whether the decision of the Appellate Division applies to all twenty-one counties. We hold that it does.
For affirmance — Chief Justice PORITZ and Justices LONG, ZAZZALI, ALBIN, WALLACE, and RIVERA-SOTO-~6.
Opposed — None.